DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the PMI or the SRI" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a PMI or an SRI" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the PMI or the SRI" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2011/0,274,022; hereinafter Chen) in view of Nikopour et al (CN 106,465,365A; hereinafter Nikopour).
  	Regarding claims 1 and 11, Chen disclose an apparatus (user equipment 
UE 120; fig. 4; ¶ [0031]) and a power allocation method, the apparatus comprising: at least one processor (480; fig. 4; ¶ 71) and a memory (482; fig. 4) coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor (paras. [0071], [0073]), cause the apparatus to: 
 		receive, by a terminal device, first downlink control information sent by a network device (a user equipment (UE) receives an indication of a power adjustment mode for an uplink MIMO transmission; ¶s [0070], [0055], [0035], [0046]; fig. 6, step 610);
 		determining, by the terminal device, a first transmit power of each of the plurality of transport layers based on the first power allocation information (the user equipment UE determines the first transmit power based on the power adjustment mode by performing the power adjustment at reference point B and allows power scaling on a layer basis with a maximum power reduction that may be computed for each layer m of the plurality of transport layers, where                         
                            
                                
                                    M
                                
                                
                                    C
                                    W
                                
                            
                        
                     is the number of layers of the codeword CW, 
 	 	sending, by the terminal device, first uplink data based on the first transmit power of each transport layer (after the user equipment (UE) adjusts the power according to the power adjustment mode and determines the first transmit power of the uplink MIMO transmission as described above, the UE sends the first uplink data via numeral block 526 through antenna for uplink transmission based on the determined first transmit power of each of the transport layer; paras. [0070], [0056], [0057], [0047]; figs. 5, 6).  
Chen do not expressly disclose wherein the first downlink control information comprises first power allocation information for a plurality of transport layers.  In the same field of endeavor, Nikopour disclose the first downlink control information comprises first power allocation information for a plurality of transport layers (a base station sends downlink control information to a plurality of mobile devices, the downlink control information comprising the numbers of layers for each mobile device, a power factor associated with each mobile device, wherein a plurality of transport layers can be allocated to a user; pg. 16, lines 1-7; pg. 1, line 30 – pg. 2, line 12; figs. 11, 12A-12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first downlink control information comprises first power allocation information for the plurality of transport layers since Chen’s method of the UE receiving an indication of a power adjustment mode for uplink transmissions from the base station  suggested that the first power allocation information is included in the downlink control information that indicates a power adjustment mode for uplink transmissions being received by the user equipment in order for the user equipment to 
 	Regarding claim 4, Chen and Nikopour disclose the method according to claim 1, wherein before the sending first uplink data to the network device, the method further comprises: determining, by the terminal device, inter-layer power allocation capability information supported by each transport layer, wherein the first uplink data comprises the inter-layer power allocation capability information, and the inter-layer power allocation capability information determines second power allocation information for the plurality of transport layers (Chen; a second adjustment to the power allocation mode may be applied to inter-layer and/or inter-codeword interference, this may be applicable when there are two layers for each codeword and/or there are two codewords; 
¶ [0065]).
 	Regarding claim 8, Chen and Nikopour disclose the method according to claim 4, wherein they do not expressly disclose the first power allocation information is identified as a default state 0.  However, the examiner takes official notice that the first power allocation information is identified as a default state 0.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a start-up value such as default state 0, for the first power allocation information for the user equipment to start the power adjustment process in the indication of a power adjustment mode indication sent from the base station.

 	Regarding claim 9, Chen disclose a power allocation method, wherein the method comprises:   

¶s [0070], [0055], [0024]; figs. 4, 6, numeral block 610); and
  	 the first downlink control information indicates the terminal device to determine a first transmit power of each of the plurality of transport layers and send first uplink data based on the first transmit power of each transport layer (the user equipment UE 120 determines the first transmit power based on the power adjustment mode sent as the first downlink control information from eNodeB 110 by performing the power adjustment at reference point B and allows power scaling on a layer basis with a maximum power reduction that may be computed for each layer m of the plurality of transport layers, where                         
                            
                                
                                    M
                                
                                
                                    C
                                    W
                                
                            
                        
                     is the number of layers of the codeword CW, and the power adjustment may be adjusted for each transport layer; paras. [0062], [0064], [0057]; and 
 	receiving, by the network device, the first uplink data sent by the terminal device (eNode B 110 receives the transmission that the UE 120 sent as the first uplink data via numeral block 526 through antenna 452a for uplink transmission based on the determined first transmit power of each of the transport layer; ¶s [0070], [0056], [0057], [0024]; figs. 4-6).  Chen do not expressly disclose wherein the first downlink control information comprises first power allocation information for a plurality of transport layers.  In the same field of endeavor, Nikopour disclose wherein the first downlink control information comprises first power allocation information for a plurality of transport layers (a base station sends downlink control information to a plurality of mobile devices, the 
 	Regarding claim 14, Chen disclose the apparatus according to claim 11, wherein the program instructions further cause the apparatus to: determine inter-layer power allocation capability information supported by each transport layer, wherein the first uplink data comprises the inter-layer power allocation capability information, and the inter-layer power allocation capability information determines second power allocation information for the plurality of transport layers (Chen; a second adjustment to the power allocation mode may be applied as inter-layer and/or inter-codeword interference, this may be applicable when there are two layers for each codeword and/or there are two codewords; ¶ [0065]).
.

Allowable Subject Matter
Claims 2-3, 5-6, 12-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 2, Chen and Nikopour disclose the method according to claim 1, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises a precoding matrix indicator (PMI); and wherein the method further comprises: determining, by the terminal device based on the PMI, precoding used by the plurality of transport layers; and when the precoding used by the plurality of transport layers is full coherent precoding, determining, by the terminal device, the first transmit power of each transport layer based on the first power allocation information.

 	Regarding claim 5, Chen and Nikopour disclose the method according to claim 4, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises a precoding matrix indicator (PMI) or a spatial rank index (SRI), and codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the method further comprises: determining, by the terminal device based on the PMI or the SRI, precoding used by the plurality of transport layers, and determining, based on the correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is non-coherent precoding, or the precoding used by the plurality of transport layers is partial coherent precoding and the antenna ports used by the at least two 
 	Regarding claim 6, Chen and Nikopour disclose the method according to claim 4, wherein the cited prior art fails to disclose or suggest the method further comprises: determining the inter-layer power allocation capability information based on at least one of the antenna ports used by the at least two groups of transport layers and a maximum transmit power parameter of the antenna port.
 	Regarding claim 12, Chen and Nikopour disclose the apparatus according to claim 11, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises a precoding matrix indicator (PMI); and the program instructions further cause the apparatus to: determine, based on the PMI, precoding used by the plurality of transport layers; and when the precoding used by the plurality of transport layers is full coherent precoding, determine the first transmit power of each transport layer based on the first power allocation information.
 	Regarding claim 13, Chen and Nikopour disclose the apparatus according to claim 11, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises a precoding matrix indicator (PMI) and codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the program instructions further cause the apparatus to: determine precoding used by the plurality of transport layers, and determine, based on the correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is partial coherent precoding, and the antenna ports 
 	Regarding claim 15, Chen and Nikopour disclose the apparatus according to claim 14, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises a precoding matrix indicator PMI or a spatial rank index (SRI), and codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the program instructions further cause the apparatus to: determine, based on the PMI or the SRI, precoding used by the plurality of transport layers, and determine, based on the correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is non-coherent precoding, or the precoding used by the plurality of transport layers is partial coherent precoding and the antenna ports used by the at least two groups of transport layers are different, determine the inter-layer power allocation capability information supported by each transport layer.
 	Regarding claim 16, Chen and Nikopour disclose the apparatus according to claim 14, wherein the cited prior art fails to disclose or suggest the program instructions further cause the apparatus to: determine the inter-layer power allocation capability information based on at least one of the antenna ports used by the at least two groups of transport layers and a maximum transmit power parameter of the antenna port.

Claims 7, 10, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
 	Regarding claim 7, Chen and Nikopour disclose the method according to claim 4, wherein the cited prior art fails to disclose or suggest after the sending first uplink data to the network device, the method further comprises: receiving, by the terminal device, second downlink control information sent by the network device, wherein the second downlink control information comprises the second power allocation information for the plurality of transport layers; determining, by the terminal device, a second transmit power of each of the plurality of transport layers based on the second power allocation information; and sending, by the terminal device, second uplink data based on the second transmit power of each transport layer, wherein the PMI or the SRI in the first downlink control information is the same as a PMI or an SRI in the second downlink control information.
 	Regarding claim 10, Chen and Nikopour disclose the method according to claim 9, wherein the cited prior art fails to disclose or suggest the first uplink data comprises inter-layer power allocation capability information; and after the receiving the first uplink data sent by the terminal device, the method further comprises: determining, by the network device, second power allocation information for the plurality of transport layers based on the inter-layer power allocation capability information; and sending, by the network device, second downlink control information to the terminal device, wherein the second downlink control information comprises the second power allocation information for the plurality of transport layers, and the second power allocation information indicates the terminal device to determine a second transmit power of each of the 
 	Regarding claim 17, Chen and Nikopour disclose the apparatus according to claim 14, wherein the cited prior art fails to disclose or suggest the program instructions further cause the apparatus to: receive second downlink control information sent by the network device, wherein the second downlink control information comprises the second power allocation information for the plurality of transport layers; determine a second transmit power of each of the plurality of transport layers based on the second power allocation information; and send second uplink data based on the second transmit power of each transport layer, wherein the PMI or the SRI in the first downlink control information is the same as a PMI or an SRI in the second downlink control information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648